ROBERTSON, Justice,
concurring:
In my view the record is inadequate to establish that Blue Cross/Blue Shield of Mississippi is a real party in interest within the meaning and contemplation of Rule 17(a), Miss.R.Civ.P., and that its joinder should be ordered. Therefore, I concur in today's decision.
If, in addition to the facts recited in the opinion of the Court, it were reflected in the record that the decision to bring this action was made by Blue Cross and not by Jamie H. Turner, that costs were advanced by Blue Cross, not Jamie Turner, that counsel was employed by Blue Cross and not by Jamie H. Turner, that counsel reports the progress of the suit to Blue Cross in addition to Jamie H. Turner, or that in other substantial ways Blue Cross is controlling this litigation, I would hold that Blue Cross is a real party in interest who must be joined. Because the record does not affirmatively reflect these matters— and in my view Haynes had the burden of establishing these facts in the record — I join the opinion of the Court.
HAWKINS, J., joins in this opinion.